  Case 1:21-cv-00048-LEW Document 1 Filed 02/05/21 Page 1 of 4                         PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MAINE



 ROGER LISTER,

            Plaintiff,

                v.                                         Case No.

 ASPLUNDH TREE EXPERT CO. and
 ASPLUNDH TREE EXPERT, LLC,

             Defendants.



                                      NOTICE OF REMOVAL

       Under 28 U.S.C. §§ 1441 and 1446, Defendants, Asplundh Tree Expert Co. and Asplundh

Tree Expert, LLC, (“Defendant”), hereby file this Notice of Removal of this case from the

Penobscot County Superior Court, State of Maine, Case No. PENSC-CIV-2020-148, where it is

currently pending, to the United States District Court for the District of Maine.

       1.        This is a civil action over which this Court has original federal question jurisdiction

under 28 U.S.C. § 1331, as Plaintiff alleged federal claims arising under the laws of the United

States of America, including violations of the Americans with Disabilities Act of 1990 (“ADA”)

and violations of the Family Medical Leave Act, (“FMLA”), 29 U.S.C. § 2615. Plaintiff’s

Complaint may be removed to this Court by Defendant pursuant to the provisions of 28 U.S.C.

§ 1441(a).

       2.        Plaintiff instituted this civil action in the Androscoggin County Superior Court, on

or about December 8, 2020. See Exhibit A, Complaint.
  Case 1:21-cv-00048-LEW Document 1 Filed 02/05/21 Page 2 of 4                        PageID #: 2




       3.        Asplundh Tree Expert Co. and Asplundh Tree Expert, LLC accepted service of a

copy of the Complaint on January 6, 2021. A true and correct copy of all process, pleadings and

orders served on Defendant is attached hereto as Exhibit “B” and incorporated herein by reference.

See Exhibit B.

       4.        Pursuant to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. §

1446(b), this Notice of Removal is filed within thirty (30) days after service of the initial pleadings

on which the aforesaid action is based.

       5.        No further pleadings have been filed in the state court action.

       6.        The United States District Court for the District of Maine is the federal judicial

district embracing the Penobscot County Superior Court, State of Maine, where this suit was

originally filed. Venue is therefore proper under 28 U.S.C. §§ 99 and 1441(a).

       7.        This Court has original federal question jurisdiction over this case under 28 U.S.C.

§ 1331, as Plaintiff’s Complaint alleges federal ADA and FMLA claims arising under the laws of

the United States of America.

       8.        Plaintiff also alleges disability discrimination, retaliation and failure to

accommodate in violation of the Maine Human Rights Act (“MHRA”), under 5 M.R.S.A. § 4572.

The Court has supplemental jurisdiction over these claims as they are so related to Plaintiff’s

federal claims within the Court’s original federal question jurisdiction that they form part of the

same case or controversy pursuant to 28 U.S.C. § 1367.

       9.        Defendant is filing a copy of this Notice of Removal with the Penobscot County

Superior Court, Maine, as provided by law, and Defendant will send written notice to Plaintiff’s

counsel. See Exhibit C, State Court Notice.

       10.       The prerequisites for removal under 28 U.S.C. § 1441 have been met.



                                                   2
  Case 1:21-cv-00048-LEW Document 1 Filed 02/05/21 Page 3 of 4                       PageID #: 3




       11.     The allegations of this Notice of Removal are true and correct and this cause is

removable to the United States District Court for the District of Maine.

       12.     If any question arises as to the propriety of the removal of this action, Defendant

respectfully requests the opportunity to present a brief and oral argument in support of removal.

       WHEREFORE, Defendant, by and through counsel, and through the filing of this Notice

of Removal, the giving of written notice thereof to Plaintiff, and the filing of a copy of this Notice

of Removal with the clerk of the Penobscot County Superior Court, State of Maine, effect the

removal of said action to this Honorable Court.



Dated: February 5, 2021.

                                                 Respectfully submitted,

                                                 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

                                                 /s/ Aimee B. Parsons
                                                 Aimee B. Parsons, Bar No. 6395
                                                 Two Monument Square, Suite 703
                                                 Portland, ME 04101
                                                 aimee.parsons@ogletree.com
                                                 Telephone: 207-387-2985

                                                 ATTORNEY FOR DEFENDANT




                                                  3
  Case 1:21-cv-00048-LEW Document 1 Filed 02/05/21 Page 4 of 4                     PageID #: 4




                                CERTIFICATE OF SERVICE

       I, Aimee B. Parsons, hereby certify that I electronically filed the foregoing document using

the CM/ECF system on the date noted below, which will send notification of such filing to the

following:


       Trevor Brice, Esquire
       Benjamin J. Wyatt, Esquire
       Michael Varraso, Esquire
       THE LAW OFFICES OF WYATT
       & ASSOCIATES PLLC
       17 Elm Street, Suite C211
       Keene, NH 03431


Dated: February 5, 2021
                                                    /s/ Aimee B. Parsons
                                                    Aimee B. Parsons


                                                                                      45528239.1




                                                4
